Woodward, J.:
Plaintiff’s intestate was killed by the falling of a floor in the Fleet Street African Methodist Episcopal Zion Church in the *829borough of Brooklyn on the 27th day of February, 1905. This action is brought against Peter J. Collins, superintendent of buildings, on the theory that the accident was due to the neglect of the said Collins in not seeing that the building was properly inspected prior to the accident. The evidence might be sufficient to establish that the floor fell by reason of the breaking of a supporting girder upon which the floor beams rested, but it is doubtful if there was sufficient evidence to justify the jury in finding that there was any defect in the timber at the point where it broke, or that any amount of inspection would have discovered the weakness. However this may be, we think it is obvious that the superintendent of buildings does not assume the liabilities of an insurer of all the buildings in the borough of Brooklyn on entering the office in that borough. No provision of law requires him to have personal knowledge of the condition of buildings owned and occupied by third persons or corporations. The charter required bim to appoint inspectors of buildings. (See Laws of 1901, chap. 466, § 406.) He was required to appoint these from among those whom the civil service commission had certified to be competent and eligible for that position. He could not use his unrestricted choice in making his selection of inspectors. He was bound to assume that the men furnished to him by the civil service commission for his selection were competent, and no facts are proven by which it is made to appear that they were incompetent, or that the defendant had any reason to believe that they were incompetent. Under such circumstances the defendant is clearly not liable to the plaintiff. (McGuinness v. Allison Realty Co., 46 Misc. Rep. 8, 12, and authorities there cited; affd., 111 App. Div. 926.)
The judgment appealed from should be affirmed, with costs.
Present — Jerks, P. J., Burr, Thomas, Oarr and Woodward, JJ.
Judgment unanimously affirmed, with costs.